Oliveb, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price, at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is represented by the unit values in column 9 of consular invoice #1225 certified on May 24, 1946, less 3 percent discount, plus 25 percent, packed, and that there was no higher export value.
It is further agreed that this case may be and hereby is submitted upon the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the unit values in column 9 of consular invoice #1225 certified on May 24, 1946, less 3 per centum discount, plus 25 per centum, packed.
Judgment will be rendered accordingly.